Case 1:19-cv-00787-PAB-NRN Document 20 Filed 06/14/19 USDC Colorado Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-00787-PAB-NRN

  HOWARD COHAN,

  Plaintiff,

  v.

  OLS HOTELS & RESORTS LLC, a Deleware limited liability company,

  Defendant.

                                     MINUTE ORDER

  Entered by Magistrate Judge N. Reid Neureiter

        In light of the Notice of Settlement (Dkt. #19), it is hereby ORDERED that
  dismissal papers shall be filed on or before June 24, 2019.

  Date: June 14, 2019
